DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Donofrio on 06/15/2022.
The application has been amended as follows: 

Claim 1:

“1. A method for controlling a current of a light-emitting diode to emit a desired luminous flux, comprising:
defining, at a predetermined time, the current in dependence on a prior time period during which the light-emitting diode was energized, and in dependence on an operating parameter of the light-emitting diode which existed during the prior time period, and  
energizing the light-emitting diode using the current to generate the desired luminous flux, wherein a pulse-width-modulated current signal is used as the current, and 
wherein defining the current comprises increasing a duty cycle of the pulse-width- modulated current signal, at the predetermined time, proportionally by a value of a time derivative of a luminous flux degradation curve of the light-emitting diode corresponding to aging over the lifetime of the light-emitting diode, the aging due to the energizing of the light-emitting diode, the value of the time derivative corresponding to a slope of the luminous flux degradation curve at the predetermined time.”

The above noted amendment has been added in order to expedite a process of the application in an allowance condition.

Allowable Subject Matter
Claims 1-9, 11-13, 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a method for controlling a current of a light-emitting diode to emit a desired luminous flux comprising "the current in dependence on a prior time period, wherein defining the current comprises increasing a duty cycle of the pulse-width- modulated current signal, at the predetermined time, proportionally by a value of a time derivative of a luminous flux degradation curve of the light-emitting diode corresponding to aging over the lifetime of the light-emitting diode, the aging due to the energizing of the light-emitting diode, the value of the time derivative corresponding to a slope of the luminous flux degradation curve at the predetermined time ", in combination with the other limitations of the claim.

Dependent claims 2-9, 11-13, 16-20 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831